DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “wherein the first end and second end are opposite to one another… and a conductive epoxy material applied from the second end and received within the outer conductive surface of the shield adjacent the inner non-conductive material and conformable to surround the cable”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 3-10 and 12-13 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 14, the prior art of record does not anticipate or render obvious the limitations: “wherein the first end and second end are opposite to one another… and a conductive epoxy material applied from the second end, received within the shield adjacent to the inner non-conductive material and surrounding the cable”, when combined with the rest of the limitations of claim 14.  Claim 14 is therefore allowable.
	Claims 15-21 include all the limitations of claim 14 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831